Title: From Alexander Hamilton to Aaron Ogden, 7 June 1800
From: Hamilton, Alexander
To: Ogden, Aaron


          
            Sir,
            Stratford Connecticut June 7th. 1800
          
          In the arrangement for the transportation of the sick and of baggage of the troops composing the Union Brigade 11th, 12th, & 13th regiments, the following rule appears to me to be the most eligible. Let the sick and baggage of the 13th regiment be transported to New Haven—those of the 12th. to three points, according to New York, New Burgh and Albany—those of the 11th who belong to Delaware and Pennsylvania to Easton, Trenton & Wilmington.
        